Citation Nr: 0514838	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for low back pain.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for low blood pressure.

4.  Entitlement to service connection for a personality 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 decision by the RO in Newark, New 
Jersey, which in pertinent part, denied service connection 
for post-traumatic stress disorder (PTSD).

Following a remand from the Board in August 1999, the RO 
issued an August 1999 rating decision denying entitlement to 
service connection for a psychiatric disability other than 
PTSD, and for a personality disorder.  There is no evidence, 
however, that the veteran was advised of this decision.  In 
June 2003, the veteran asked about the status of this claim 
and reported that he had not been informed of how it had been 
adjudicated.  Because the veteran was not informed of the 
denial, the August 1999 decision did not become final.  See 
38 U.S.C.A. § 5104(a) (Secretary to provide to each VA-
benefits claimant timely notice of any VA-benefits 
adjudication decision accompanied by "an explanation of the 
procedure for obtaining review of the decision"); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (per curiam order), (where 
an appellant "never received notification of any denial . . 
., the one-year period within which to file an NOD, which 
commences with 'the date of mailing of notice of the result 
of initial review or determination,' did not begin to run").

In its August 1999 decision, the Board denied entitlement to 
service connection for low blood pressure and low back pain 
on the basis that the claims were not well grounded.  It does 
not appear that the veteran appealed these decisions, or 
requested that they be re-adjudicated within two year of the 
adoption of the Veterans Claims Assistance Act of 2000.  
Pub.L. 106-475, § 7 (Nov. 9, 2000), 114 Stat. 2099.

In a February 2004 decision the RO again denied service 
connection for a low back disorder, and low blood pressure, a 
personality disorder, and psychiatric disorder, to include 
bi-polar disorder.

The veteran offered testimony on the PTSD issue at a hearing 
before a Veterans Law Judge at the RO in October 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received by the Board in April 2005, the 
veteran requested that a previously scheduled hearing before 
the Board in Washington, D.C., be cancelled and that he be 
instead afforded a Board hearing at the RO in Philadelphia, 
Pennsylvania.   The Board is hereby granting his motion to 
reschedule his hearing.  38 C.F.R. § 20.702(c); 20.704(c) 
(2004).

Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for 
a hearing before a Veterans Law Judge 
at the Philadelphia, RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


